Per Curiam.

The respondent was admitted to practice in the Second Judicial Department on May 19, 1955. On March 22,1966, respondent was convicted in the United States District Court for the Southern District of New York of the crimes of unlawfully, willfully and knowingly offering and giving money to employees of the Internal Revenue Service to influence decisions and actions on questions, matters, causes and proceedings then pending before them, in violation of section 201 of title 18 of the United States Code.
The crimes, of which respondent stands convicted are felonies under Federal law and are felonies under the law of this State. (Penal Law, § 378.)
In consequence of such conviction, and pursuant to subdivision 4 of section 90 of the Judiciary Law, respondent ceased to *372be an attorney and counselor at law of the State of New York. The conviction ipso facto requires that respondent’s name be stricken from the roll of attorneys. (Matter of Ginsberg. 1 N Y 2d 144.)
The petition to strike respondent’s name from the roll of attorneys should be granted.
Botein, P. J., Breitel, Stevens, Steuer and Capozzoli, JJ., concur.
Respondent struck from the roll of attorneys and counselors at law in the State of New York pursuant to subdivision 4 of section 90 of the Judiciary Law of the State of New York.